PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/312,373
Filing Date: 21 Dec 2018
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Van Ernest
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/5/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/14/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  As made clear in the advisory action mailed 3/24/2022, the 112, 2nd rejections have been withdrawn.  

(2) Response to Argument
The only rejection residing in this application is a written description rejection, based on the fact that applicant does not have sufficient description for the genus/breadth claimed.  The examiner is not disputing that applicant has sufficient disclosure for the claimed method as it pertains to an extremely tiny amount of health devices, e.g. inhaler, phototherapy, CPAP and an oxygen concentrator. This fact is made evident by the examiner indicating claims 22-25 allowable.  The question at hand is whether or not a disclosure of how this method would work with only 4 health devices as examples, properly shows possession of the how this method would work for ANY health device imaginable.  To be clear, a health device is broadly defined by applicant’s specification as any device that treats a health condition.  Under BRI, this broadly and generally covers hundreds of thousands, if not millions of health devices.  “Today, there are an estimated 2 million different kinds of medical devices on the world market, categorized into more than 7000 generic devices groups.” (https://www.who.int/health-topics/medical-devices).  In terms of claim interpretation, it is important to point out that the method requires “selecting at least one sensor from the plurality of the sensors of the user device based on the type of the health device in use; gathering physiological information of the user during the treatment of the health condition for a time duration following activation of the health device using the selected at least one sensor” and “measuring effectiveness of the treatment provided by the health device with regard to improving the health condition of the user based on the gathered physiological information during and after the time duration”
The examiner’s position has been previously presented in the advisory action and the final rejection; the same position continues to be maintained with regards to the appeal.  The examiner will now clarify, elaborate and reiterate the positions/arguments held in the previous actions. The amount of health devices covered by applicant’s claims are seemingly endless.  While the advisory action points out just a few health devices that are seemingly covered by applicant’s claims to emphasize just how broad the claims are, it is noted that these are only a couple of examples and the claimed scope includes so many more.  It is note-worthy that in response to the examiner’s position on the broadest reasonable interpretation of the claims, applicant never once refuted the breadth of the claims and how many health devices it would cover.  Furthermore, the examiner would stress that the crux of applicant’s invention is how these sensors cooperate/work together with the health device, and simply put 4 examples is not a “representative number of species” to encompass a genus that includes thousands+ of health devices; see MPEP 2163 (genus vs species).  It’s not simply a matter of health devices are known and sensors that collect information are known, it’s how all of these things operate together to perform the claimed method.  The examiner maintains that 4 examples is simply not enough to show applicant had possession or even contemplated how the claimed method works for EVERY SINGLE known health device. 
As stated in the advisory action, other than the 4 health devices and the specific sensors associated with those 4 health devices, it's unclear what sensors (and specific measurements thereof) would be required to determine the effectiveness of EVERY SINGLE KNOWN HEALTH DEVICE IMAGINABLE. Therefore, the specification fails to provide sufficient support for how the claimed function of "measuring effectiveness of the treatment provided by the health device with regard to improving the health condition of the user based on the gathered physiological information during and after the time duration" is achieved for every type of health device. The sheer number of different combinations of sensors and associated health devices is almost infinite in nature. Other than the 4 examples, no discussion is made in applicant's specification that contemplates other health devices, specifically how they would operate/function in the claimed method.  In the current claims, the number of health devices, the number of sensors, the information the sensors measure and the unique combination of these things for each health device encompassed by the claim is unquantifiable. Therefore, the examiner maintains that 4 examples is not a representative number of species for the incredibly broad scope of the claims.
As for applicant’s arguments, applicant has failed to refute anything presented in the advisory and instead focuses on their position that health devices and sensors are known, as well as providing case law of permissible examples of when a species clearly defines the genus. 
Regarding applicant’s position that “information which is well known in the art need not be described in detail in the specification.”  Applicant specifically argues that “other types of health devices used to treat various health conditions are well known, and the types of sensors required to gather appropriate physiological information of the user during treatment using the health devices are also well known”.  While health devices and sensors might be well known, applicant has never once contemplated, discussed or considered HOW their method would work with any other health device other than the 4 disclosed.  Applicant has given a POSITA literally zero guidance as to how to select the appropriate sensors for every single known health device nor have they provided any guidance as to what measurements/parameters/thresholds are required by these “selected sensors” to determine the effectiveness of treatment of every single health device.  As emphasized above, the claims require that the sensor be selected based on the health device, and the effectiveness of the treatment be determined by the information/measurements gathered by the sensors.  So simply stating that health devices and sensors are known, is simply not the standard required to meet the written description requirement. Furthermore, the examiner strongly disagrees that “types of sensors required to gather appropriate physiological information of the user during treatment using the health devices are also well known”.   What is the appropriate physiological information needed to determine effectiveness of laser eye surgery device, cryotherapy devices, massage devices, defibrillators, infusion pumps, ventilators, suction devices, or catheters, etc.? Furthermore, it is emphasized that applicant has provided no evidence to support their position that this is well-known.  
Lastly, regarding applicant cited case law related to “adhering” and “fiber optic guides”, the examiner contends that these particular case law examples are not pertinent to the current rejection.  As pointed out previously, the case law cited regarding a fiber optic bundle and light guide does not sufficiently follow the fact pattern in the current application, and is therefore moot/ inapplicable. Specifically, there are 3 known types of light guides, where there are hundreds upon thousands, if not hundreds of thousands of health devices. The examiner can easily understand why an example of a single type of light guide would give applicant possession of all 3 types of light guides.  Similar issues exist with the case law cited about “adhering” as there are only a handful of ways that layers can be adhered.  The issue with the current claims is the incredibly broad genus claimed that encompasses potentially hundreds of thousands of health devices with only 4 examples detailed in the specification.  None of the case law cited by applicant matches the fact pattern of the current situation and are therefore moot. 
Simply put, a skilled artisan would NOT have understood the inventor to be in possession of the extremely broad claimed invention at the time of filing.  When considering applicant’s specification as a whole, it’s clear that applicant possessed a method of operating 4 health devices, as claimed, not every, single health device imaginable. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792            
                                                                                                                                                                                            Conferees:
/NATHAN J JENNESS/Primary Examiner, Art Unit 3792          
                                                                                                                                                                                              /JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.